DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-237571, filed on December 7, 2016.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


5.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Particularly, claim 5 recites the limitation " A robot system comprising: the positional relationship acquiring apparatus according to claim 1 " without further limiting the robot system. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oaki et al. (US 2005/0246061 A1).
	Regarding claims 1 and 5-7, Oaki et al. discloses a positional relationship acquiring apparatus, robot system, positional relationship acquiring method, and computer program product including a non-transitory computer readable medium having stored thereon computer executable instructions that when executed on a computer, comprising:
a motor control unit (i.e. robot controller) that controls a plurality of motors (i.e. motors 4 and 9) of a robot (i.e. robot 100) that has a plurality of rotation shafts (i.e. links 3 and 8) that are respectively driven by the plurality of motors [0012, 0023]; 
a receiving unit that receives angular velocities that have been acquired by a plurality of angular velocity sensors that are respectively provided for the plurality of rotation shafts (i.e. angular velocities are integrated results that pass through a high-pass filter, the velocities determined from angular velocity sensors 12 and 13) [0023; 0029]; and
a positional relationship acquiring unit (i.e. CPU 15) that acquires a positional relationship between the plurality of rotation shafts, using the angular velocities acquired by the plurality of angular velocity sensors and received by the receiving unit (i.e. the relationship using the angular velocities are shown in Formula 1) [0028, 0029].
	Oaki et al. does not specifically disclose that the acquiring of the positional relationship occurs when the plurality of rotation shafts have been rotated by the motor control unit one by one.
	However, Oaki et al. discloses that link 3 can rotate around an axis 2 as a relative movement to the base 1, and the link 8 can rotate around an axis 7 as a relative movement to the link 3 [0024]. 	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, robot system, positional relationship acquiring method, and computer program product of Oaki et al. to include that the acquiring of the positional relationship occurs when the plurality of rotation shafts have been rotated by the motor control unit one by one, since the CPU 15 of Oaki et al. facilitates independent operation of links 3 and 8.

	Regarding claim 2, Oaki et al. further discloses the positional relationship acquiring apparatus according to claim 1, wherein the robot has a link row that includes a plurality of links that are coupled to each other by a plurality of joints that respectively correspond to the plurality of rotation shafts, the positional relationship is the positional relationship between the rotation shafts in the link row (i.e. One end of the link 3 is attached to the upper portion of the base 1, and the other end thereof is attached to the link 8. The link 3 can rotate around an axis 2 as a relative movement to the base 1, and the link 8 can rotate around an axis 7 as a relative movement to the link 3) [0024].
	Oaki et al. does not disclose that when a rotation shaft is rotated and angular velocities acquired by angular velocity sensors provided for the other rotation shafts have first and second values, the positional relationship acquiring unit determines that the rotated rotation shaft is present between: 
	one or more rotation shafts from which the angular velocity of the first value has been acquired; 	and 
	one or more rotation shafts from which the angular velocity of the second value has been 	acquired.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Oaki et al. to include when a rotation shaft is rotated and angular velocities acquired by angular velocity sensors provided for the other rotation shafts have first and second values, the positional relationship acquiring unit determines that the rotated rotation shaft is present between: one or more rotation shafts from which the angular velocity of the first value has been acquired; and one or more rotation shafts from which the angular velocity of the second value has been acquired, since the CPU 15 of Oaki et al. facilitates the determination of link positions to perform accurate link control.

	Regarding claim 3, Oaki et al. does not disclose the positional relationship acquiring apparatus according to claim 1, wherein, when a rotation shaft at the leading end of the link row is rotated, if angular velocities acquired by angular velocity sensors provided for the other rotation shafts are lower than a threshold value, the positional relationship acquiring unit determines that the leading end is a free end, and if the angular velocities are higher than the threshold value, the positional relationship acquiring unit determines that the leading end is a grounded end.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Oaki et al. to include wherein, when a rotation shaft at the leading end of the link row is rotated, if angular velocities acquired by angular velocity sensors provided for the other rotation shafts are lower than a threshold value, the positional relationship acquiring unit determines that the leading end is a free end, and if the angular velocities are higher than the threshold value, the positional relationship acquiring unit determines that the leading end is a grounded end, since the CPU 15 of Oaki et al. facilitates determination of the position and velocities of the links for improved vibration control of the robot.

	Regarding claim 4, Oaki et al. does not disclose the positional relationship acquiring apparatus according to claim 1, further comprising:
	a determination unit that determines the type of the robot, using the positional relationship 	between the rotation shafts, acquired by the positional relationship acquiring unit.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Oaki et al. to include a determination unit that determines the type of the robot, using the positional relationship between the rotation shafts, acquired by the positional relationship acquiring unit, since it is well known to be desirable to identify the robot type in order to facilitate particular tasks according to the ability of the robot.
	



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY P KING/Examiner, Art Unit 3664